DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for decoding at least one digital image from data encoded by an encoder and representative of said image.  
Independent claims 1 and 7 identify the uniquely distinct feature “decoding an index representative of an identifier of a transform among a plurality of transforms and identifying the transform, each transform of the plurality being expressed as a vertical subtransform of size Mv*Mv and a horizontal subtransform of size Mh*Mh; transforming the current block into a decoded block transformed, from the transform obtained, by successive application of the vertical sub-transform and then of the horizontal subtransform or respectively of the horizontal subtransform and then of the vertical subtransform; reconstructing the image from the transformed decoded block; wherein the transforming act comprises, for the application of at least one subtransform of the selected transform: reading from a memory coefficients of a distinct sub-transform, called a core transform, belonging to the plurality of transforms, said core transform comprising a number of rows (M’h, M’v) of non-zero coefficients less than the number of rows and/or the number of columns of the current block; and modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the first M’h first rows, respectively M’v, first columns of the current block, the following Mh-M′h rows respectively Mv-M’v columns of the transformed block being constructionally zero."
Independent claims 2 and 8 identify the uniquely distinct feature “selecting a transform from a plurality of transforms, each of the plurality of transforms being expressed as a vertical subtransform of size Mv*Mv and a horizontal subtransform of size Mh*Mh; transforming the current block into a transformed block by the selected transform; encoding the transformed block to produce coded data representative of the transformed block; inserting encoded data into a bitstream representative of the encoded image; wherein the transforming comprises, for the application of at least one subtransform of the selected transform: reading from a memory coefficients of at least one distinct sub-transform, called a core transform, belonging to the plurality of transforms, said at least one core transform comprising a number of rows (M’h, M′v) of non-zero coefficients less than the number of rows and/or the number of columns of the current block; and modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the M’h, respectively M’v, first rows of the block, the Mh-M′h subsequent rows respectively columns of the transformed block being constructionally zero.." 
The closest prior arts, Koo (US 2020/0177921 A1) and Budagavi, Madhukar, et al. "Core transform design in the high efficiency video coding (HEVC) standard." IEEE Journal of Selected Topics in Signal Processing 7.6 (2013): 1029-1041, disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAT C CHIO/Primary Examiner, Art Unit 2486